Citation Nr: 0606121	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-21 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ear 
disability.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
residuals of an injury sustained in service, to include 
injuries to the following: arms (to include the elbows), low 
back, head (to include headaches), testicles, cervical spine, 
hands, wrists, hips, shoulders, feet, ankles, and stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

The Board of Veterans' Appeals (Board) found that the veteran 
had not presented sufficient new and material evidence to 
reopen his claim for service connection for injuries to the 
following: arms (to include the elbows), low back, head (to 
include headaches), testicles, cervical spine, hands, wrists, 
hips, shoulders, feet, ankles, and stomach in September 2001.

This appeal arose before the Board from September 2002 and 
November 2002 rating decisions of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for right knee and left ear 
disorders.  It also declined to reopen the claim for the 
above-noted residuals of a claimed in-service injury.  

This case was certified to the Board in May 2004, and the 
veteran was sent notification of the certification on May 26, 
2004.  The letter informed him that he had 90 days from the 
date of the letter, or until the date the Board issued a 
decision, whichever came first, in which to send any 
additional evidence to the Board.  He was further informed 
that, after the 90-day limit elapsed, he would have to 
explain to the Board, in writing, why any additional evidence 
could not have been sent to the Board within the 90-day time 
limit.  On December 16, 2005, and January 3, 2006, the Board 
received additional evidence from the veteran.  He did not 
provide a reason as to the delay in filing these records at 
the Board.  According to 38 C.F.R. § 20.1304(b), after 90 
days from certification, additional evidence will not be 
accepted, absent a showing of good cause for the delay in 
submission.  Since the veteran did not provide good cause for 
his failure to submit these records within the 90-day time 
period, they will not be considered in conjunction with the 
claims presently before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from a right knee disorder 
that had its onset during service.

2.  The veteran does not suffer from a left ear disorder that 
had its onset during service.

3.  The Board issued a decision in September 2001 which found 
that sufficient new and material evidence to reopen the claim 
for service connection for multiple residuals of an injury 
sustained in service, to include to the arms (to include the 
elbows), low back, head (to include headaches), testicles, 
cervical spine, hands, wrists, hips, shoulders, feet, ankles, 
and stomach, had not been submitted.

4.  Additional evidence submitted after that denial is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  A left ear disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Evidence received since the Board denied reopening the 
veteran's claim for service connection for multiple injury 
residuals in September 2001 is not both new and material; 
therefore, the 2001 decision is final and may not be 
reopened.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 7104(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105, 20.1303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

With regard to a request to reopen a previously denied claim, 
there has been an amendment to the definition of new and 
material evidence (see below), codified at 38 C.F.R. 
§ 3.156(a).  It applies to any attempt to reopen a finally 
decided claim received on or after August 29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a previously 
decided claim, provide rights in addition to those provided 
by the VCAA.  The authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
provides that nothing in section 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable to 
any claim to reopen a finally decided claim received on or 
after the date of the rule's final publication, August 29, 
2001.

In the instant case, the veteran sought to reopen his claim 
for residual disabilities related to a fall sustained in 
service in March 2002.  This claim also requested service 
connection for right knee and left ear disorders.   In May 
2002, he was sent a VCAA letter, which informed him of the 
evidence needed to substantiate his claims.  He was informed 
of what evidence and information he could submit and what 
evidence and information VA would obtain in his behalf.  He 
was also told that he could submit any evidence that was 
relevant to his claims.  He was also sent a statement of the 
case (SOC) in August 2003, which included the provisions of 
38 C.F.R. § 3.159, the regulation which implemented the VCAA.  
The RO obtained all records referred to by the veteran, and 
associated them with the claims folder.  The VCAA left 
intact, however, the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  38 
U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Therefore, the Board finds that the 
veteran has been properly informed of the notification and 
assistance requirements of the VCAA, and the Board may 
proceed to the merits of the case.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

B.  New and material Evidence

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002 & Supp. 2005).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is received the claim shall be reopened and 
the former disposition of the claim reviewed.  See also 38 
C.F.R. § 3.156(a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Service connection for right knee and left ear 
disabilities

A review of the veteran's service medical records discloses 
no complaints of, or treatment for, either the right knee or 
the left ear.  The separation examination, conducted in 
November 1968, was within normal limits.

The veteran filed a claim for benefits in October 1970, in 
which he requested service connection for a left knee 
disorder only.  The VA examination conducted in January 1971 
reported no complaints of any difficulties with the right 
knee or the left ear.  There were no objective findings of 
any left ear or right knee disorders. 

Beginning in the late 1980's, the veteran began to complain 
of multiple joint pain, including the right knee.  In March 
1996, the veteran submitted a statement from a service 
comrade who stated that he recalled the veteran had fallen 
from a truck while loading supplies.  He stated that the 
veteran had landed on his behind.  There was no mention made 
of a right knee injury, nor was any such injury reported.  

In March 2002, the veteran submitted a statement from another 
service comrade, who stated that the veteran had injured 
himself when he jumped out of a truck in which they had 
hitched a ride.  He had reportedly landed on his feet and 
then fell down a hill.  He said that the veteran had been 
laid up for weeks, and had barely been able to walk.  No 
specific reference was made to the right knee.  He commented 
that, as far as he knew, the veteran had not sought any 
treatment.

The evidence submitted since the January 1971 VA examination 
did not show any treatment for, or complaints of, a left ear 
disorder.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a right knee 
and/or a left ear disability has not been shown.  The veteran 
has contended that he suffered an injury to the right knee in 
service.  However, the objective service medical records do 
not substantiate this claim.  They show no complaints or 
treatment relating to any right knee injury.  In addition, 
the Board notes that the statements concerning the injury are 
not consistent.  The service comrades relate two very 
different scenarios, each of which the veteran has endorsed 
on different occasions.  The Board deems it significant that, 
when the veteran filed his original claim for service 
connection in 1970, two years after his release from service, 
he made no mention of a right knee disorder.  There is no 
objective evidence which demonstrates that any current right 
knee complaints had their onset during service, or continued 
thereafter.  There is also no objective evidence that the 
veteran currently suffers from a left ear disability that was 
incurred in service.  The service medical records and the 
October 1970 claim are completely silent as to any left ear 
disorder.  The January 1971 VA examination also did not 
contain any complaints concerning the left ear.  Moreover, 
there is no objective evidence of any current left ear 
disorder.  Therefore, there is no basis upon which to award 
service connection for any left ear disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for right knee and left ear disabilities.

B.  New and material evidence

The veteran has repeatedly claimed that he suffers from 
multiple disorders resulting from a fall from a truck in 
service.  These injuries reportedly involve the arms (to 
include the elbows), low back, head (to include headaches), 
testicles, cervical spine, hands, wrists, hips, shoulders, 
feet, ankles, and stomach.  He has sought to reopen these 
claims on numerous occasions. In April 1992, the Board 
declined to reopen the claim, and that decision was affirmed 
by the Court of Appeals for Veterans Claims in November 1993.  
The Board again denied reopening of the claim in a decision 
issued in September 1997.  At that time, it was found that 
"[e]ven assuming the veteran sustained an injury during 
service, there is simply no medical evidence that he 
currently has a physical disability etiologically related to 
the injury he sustained during service."  The veteran did 
not appeal that decision to the Court.

In September 2001, the Board again found that there was 
insufficient new and material evidence to reopen his claim 
for service connection for the residuals of a fall sustained 
in service.  The Board noted that the veteran had submitted 
VA outpatient treatment records from 1995 and 1996, as well 
as several letters written by the veteran describing his 
current disabilities and how they related to incidents 
experienced in service.  However, none of these records 
included an opinion as to the etiology of his complaints.  
The decision stated that "[t]he evidence missing at the time 
of the last final September 1997 BVA decision was competent 
medical evidence to show that the veteran has a current 
disability which could be identified with any incident of 
service origin.  The record still lacks such evidence."  
This decision then found that evidence submitted since the 
1997 Board decision was cumulative and redundant of the 
evidence that had been of record when the Board considered 
the case in 1997.  

The evidence submitted since the September 2001 denial by the 
Board includes numerous VA outpatient treatment records.  
These show his continuing complaints of diffuse joint pain, 
as well as of loose stool and testicular pain.  However, none 
of those records relates his complaints to an incident of 
service.  The veteran also submitted a statement from a 
service comrade in March 2002.  This statement indicates that 
the veteran had injured himself when he jumped from a truck 
in which they had hitched a ride, and reportedly landed on 
his feet and then fell down a hill.  The statement indicates 
that the veteran was laid up for weeks, and was barely able 
to walk.  The writer commented that, as far as he knew, the 
veteran had not sought any treatment at the time.  

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not new and material.  Accordingly his claim is 
not reopened, and the Board's 2001 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. 
§ 3.156(a).  The additional VA treatment records and the 
March 2002 lay statement are new, in that they were not 
previously before agency decisionmakers.

However, the evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, which is that he suffers from multiple 
residual disabilities as the result of a fall from a truck 
during service.  The additional VA treatment records still do 
not establish a critical part of the veteran's claim, namely, 
that he has disabilities which are etiologically related to a 
fall sustained in service.  These records are cumulative and 
redundant, in that they simply continue to show his current 
complaints.  Significantly, they do not include any objective 
medical findings of a current disability that has been 
related to an incident of service.  The veteran also 
submitted another statement from a service comrade; however, 
this too, is cumulative and redundant, in that it continues 
to assert that the veteran sustained injuries in a fall from 
a truck.  These are the same assertions that the veteran has 
made all along.  Moreover, the Board finds that there are 
elements of the statement that appear to be incredible, 
particularly the assertion that the veteran was so injured 
that he was "laid up for weeks," but sought no treatment 
from military medical personnel.  In any event, this 
statement is not material, in that it does not tend to 
substantiate a fact necessary to substantiate the veteran's 
claim, specifically that he has any current disabilities that 
have been linked by objective medical evidence to an incident 
of service.

It is concluded, therefore, that the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for the residuals of an injury sustained 
in service, to include injuries to the following: arms (to 
include the elbows), low back, head (to include headaches), 
testicles, cervical spine, hands, wrists, hips, shoulders, 
feet, ankles, and stomach.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ear disability 
is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
an injury sustained in service, to include injuries to the 
following: arms (to include the elbows), low back, head (to 
include headaches), testicles, cervical spine, hands, wrists, 
hips, shoulders, feet, ankles, and stomach, the benefit 
sought on appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


